DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 08/10/2019 for Application No 16403779
Information Disclosure Statement 
The Information Disclosure Statements(IDS) filed 12/07/2021 and  08/17/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 08/17/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,  2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0164136 to Higuchi (Higuchi)  in view of JP 2016134302 to Hojo (Hojo, machine translation).
Regarding claim 1, Higuchi discloses  a method for producing a sulfide-based solid electrolyte comprising a sulfide glass-based material that contains at least one lithium halide compound selected from the group consisting of LiI, LiBr (para 63)  and LiCl, the method comprising immersing the sulfide glass-based material, which is at least one sulfide glass-based material selected from the group consisting of a sulfide glass and a glass ceramic, in an organic solvent having a solubility parameter of 7.0 or more and 8.8 or less (NMP, Hansen solubility parameter is 8.8,  below, see also para 79). 

    PNG
    media_image1.png
    585
    1444
    media_image1.png
    Greyscale

 Higuchi does not expressly wherein the immersion step continues in the range   for 1 hour to 100 hours. However, since Higuchi teaches an amount of NMP and temperature of immersing, one skilled in the art can easily understand that the condition of immersion step, including time of exposure to NMP (implicitly)  would affect a quality of formed compound. As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the time of exposure the sulfide-based electrolyte to NMP in order to obtain the solid electrolyte retaining high conductivity. The limitation “high crystallinity” is interpreted as glass. Higuchi does not expressly  disclose wherein the organic solvent is at least one selected from the group consisting of butyl butyrate, diethyl ether, cyclohexane, toluene, chlorotoluene, hexyl acetate, n-pentane, and n-octane.
Hojo teaches all solid lithium ion secondary battery comprising a sulfide base electrolyte layer (p.2), wherein said solid electrolyte  contains at least one lithium halide compound selected from the group consisting of LiI, LiBr and LiI and having high crystallinity (glass, p.5). In addition, Hojo teaches that such electrolyte can contain butyl butyrate (p.5, bottom para, re claim 2).  Hojo teaches that lithium stabilized by butyl butyrate is less likely to be taken into pores and pores of the sulfide solid electrolyte. For this reason, the binding force applied between the electrodes extends to this lithium. Therefore, it is considered that the electrical contact at the solid-solid interface is maintained, lithium is easily ionized, the movement between the electrodes by lithium ions is secured, and the ion conduction resistance is reduced, thereby improving the coulombic efficiency (p.5). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify  the immersing step in the method of producing sulfide  solid electrolyte for lithium battery of Higuchi by replacing NMP with butyl butyrate or combining NMP with butyl butyrate as another solvent, as taught by Hojo, because such modification would improve the coulombic efficiency of the battery. 
Regarding claim 4, Hojo teaches  a cathode layer that contains the sulfide-based solid electrolyte (p.6).
Claims 6  is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0164136 to Higuchi   in view of JP 2016134302 to Hojo as applied to claim 1  and further in US 2017/0077547 to Takami (Takami).
Regarding claim 6, modified Higuchi discloses   the invention as discussed above as applied to claim 1 and incorporated therein including wherein sulfide glass-based material that contains at least one lithium halide compound selected from the group consisting of LiI, LiBr and LiCl ( Abstract, Table 3). Modified  Higuchi  does not expressly disclose the method wherein  the specific surface area the sulfide-based solid electrolyte measured by the BET method, is from 10 m2/g to 35 m2/g.
Takami teaches a secondary battery, comprising solid electrolyte, wherein the electrolyte comprises up 98%  lithium oxide particles . The  BET surface area of said particles is in the range from  10 m2/g to 500 m2/g. Therefore, Takami teaches that the solid electrolytes BET area can vary in wide range and can be optimized depending on method of preparation of electrolytes. Therefore,  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Higuchi to optimize the BET area of the solid electrolyte of modified Higuchi within  range  disclosed by Takami in order to achieve maximum affinity of the solid electrolyte with  surface of electrodes. 
 Alternatively, since the criticality claimed BET area  from 10 m2/g to 35 m2/g,  a position claimed by Applicant is not supported by any showing of criticality of range  in the instant specification, nor did Applicant stated that such BET range  serves any specific purpose or performs any specific function other that the function disclosed in modified Higuchi, it would have been obvious top those skilled in the art at the time the invention was made to optimize BET in the range 10 m2/g to 35 m2/g as an obvious design choice, and as such it does not impact the patentability of claim 6.
Claim  5  is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0164136 to Higuchi in view of US 2017/0077547 to Takami (Takami).
Regarding claim 1, Higuchi discloses a sulfide-based solid electrolyte comprising a sulfide glass-based material that contains at least one lithium halide compound selected from the group consisting of LiI, Lithe Br and LiCl ( Abstract, Table 3).
Higuchi  does not expressly disclose the specific surface area the sulfide-based solid electrolyte measured by the BET method, is from 10 m2/g to 35 m2/g. Takami teaches a secondary battery, comprising solid electrolyte, wherein the electrolyte comprises up 98%  lithium oxide particles . The  BET surface area of said particles is in the range from  10 m2/g to 500 m2/g. Therefore, Takami teaches that the solid electrolytes BET area can vary in wide range and can be optimized depending on method of preparation of electrolytes. Therefore,  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify to optimize the BET area of the solid electrolyte of Higuchi within  range  disclosed by Takami in order to achieve maximum affinity of the solid electrolyte with  surface of electrodes. 
 Alternatively, since the criticality claimed BET area  from 10 m2/g to 35 m2/g,  a position claimed by Applicant is not supported by any showing of criticality of range  in the instant specification, nor did Applicant stated that such BET range  serves any specific purpose or performs any specific function other that the function disclosed in modified Higuchi, it would have been obvious top those skilled in the art at the time the invention was made to optimize BET in the range 10 m2/g to 35 m2/g as an obvious design choice, and as such it does not impact the patentability of claim 5.
Moreover, since a method of preparation of the sulfide based solid electrolyte disclosed by Higuchi is substantially similar to that  of the instant application, the BET specific surface area in the range  from 10 m2/g to 35 m2/g inherently present.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record- US 2016/0164136, US 2017/0077547 and JP 2016134302 fail to teach each and every limitations of claim 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 217, 821 .Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 11, 217, 821 contains all limitations of the instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727